EXHIBIT Phone:800-213-0689 Octillion Corp. www.octillioncorp.com 1050 Connecticut Ave, N.W. 10th Floor Washington, DC 20036 News Release Octillion Advances Development of Technologies Capable Of Generating Electricity from Moving Vehicles. Octillion to work with energy-capture experts to build novel portfolio of intellectual property and develop innovative technologies for generating electricity from the motion of cars and trucks. Washington, DC – November 10, 2008 – Octillion Corp. (Symbol: OCTL), a next-generation alternative and renewable energy technology developer, today announced plans to further Octillion’s development of first-generation devices capable of generating electricity by harvesting energy from vehicles in motion.The Company has entered into an agreement with Veryst Engineering LLC, a respected Boston-based engineering firm with expertise in energy capture technologies. Working with the Office of Naval Research, recent advances by Veryst engineers in harvesting energy from motion were featured in the September 2008 issue of Mechanical Engineering Magazine, an award-winning publication of the American Society of Mechanical Engineers, published since 1880. In an article titled, “Harvest of Motion”, Veryst Managing Principal, Dr. Stuart Brown, and Engineer, Mr. Brian S. Hendrickson, highlighted their unique skills in energy harvesting by way of the development of a small-scale device which uses human motion to generate five-times greater power output (per volume) than conventional energy harvesting systems.Rather than human motion, Veryst engineers will now work to develop Octillion’s large-scale energy capture technologies using the motion of cars and trucks to generate electricity. “It’s easy to foresee the benefits of someday using the movement of millions of cars, buses, trucks, trains, and even rapid transit to generate electricity, through the installation of kinetic-power technologies at high-volume toll plazas, border check points, truck weigh scales, highway rest stops, exit ramps, and even restaurant drive-thru windows,” explained Mr. Meetesh V. Patel, Esq., President and CEO of Octillion Corp. See over for more • Page 2 “I’m eager to advance our early vision and aggressively move Octillion’s first-generation technologies along the product prototyping path.As we ultimately progress towards commercialization, these energy-capture devices represent a truly transformational technology for generating electricity in a brand new way.” Nearly 70% of America’s electricity is generated by coal and natural gas, according to the U.S. Energy Information Administration. The environmental impact of greenhouse gas emissions and rising costs of these non-renewable fuels, along with the potential doubling of global electricity consumption in the coming years, clearly illustrate the urgent need for more creative, sustainable methods for generating electricity. The United States is the world’s largest consumer of electricity. According to the Energy Information Administration (EIA), “over the next 25 years, the world will become increasingly dependent on electricity to meet its energy needs.
